Citation Nr: 1717642	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Fort, Harrison Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: lumbar spine degenerative disc disease, evaluated as 40 percent disabling; pain disorder claimed as depression associated with lumbar spine degenerative disc disease, 10 percent prior to December 17, 2014 and 30 percent from that date; left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, 20 percent; residuals of right Achilles tendon repair, 10 percent; and left varicocele, noncompensable; for a combined rating of 60 percent prior to December 17, 2014 and of 70 percent from that date.  

While the Board acknowledges the inevitable delay of a second remand, the fact remains that the evidence currently of record is inadequate to decide the Veteran's claim.  The Veteran was afforded a VA psychiatric examination in December 2014 addressing the claim, pursuant to the prior remand.  This examination, however, in addition to now being approximately 2.5 years old, only addressed the impact of the Veteran's psychiatric disorder and not the impact of the other service-connected disabilities.  A further assessment of the impact of those disabilities is necessary in this case, particularly as a favorable Social Security Administration (SSA) decision from 1998 cited lumbar spine degenerative disc disease as the basis for a disability finding.  

As indicated above, the Veteran's combined disability rating prior to December 17, 2014 was 60 percent, based upon multiple disabilities.  The Board finds that referral of this case for extraschedular consideration during that time period is warranted under 38 C.F.R. § 4.16(b), particularly given the SSA determination concerning the impact of the lumbar spine disability.  This must be accomplished on remand before the Board can make a further adjudication in this regard.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional development deemed necessary, afford the Veteran a VA medical examination, with an appropriate examiner who has reviewed the entire claims file, to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The examiner must address all service-connected disabilities listed in the most recent (March 2015) coded rating decision, and also consider the fact that SSA disability has been granted for the lumbar spine disorder.  All opinions must be supported by a rationale in a typewritten report.

2.  Take steps to obtain extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b), insofar as the combined disability rating prior to December 17, 2014 is concerned.  All documentation relating to this referral must be added to the claims file.

3.  Then, readjudicate the Veteran's claim, with full consideration of 38 C.F.R. § 4.16(b) for the period prior to December 17, 2014.  If the determination remains less than fully favorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




